Citation Nr: 0530772	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  02-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder (including spinal discomfort). 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic liver disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension. 

5.  Entitlement to an initial evaluation in excess of 
10 percent for headaches associated with hypertension. 

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2002, August 2002 and September 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In a decision of November 1998, the Board denied entitlement 
to service connection for bilateral hearing loss, a back 
disorder (including spinal discomfort) and liver disease.  
Since the time of that decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found such evidence for the most part new, but not 
material, and the current appeal ensued.  

In correspondence of July 2004, the veteran indicated that he 
was "satisfied" with his current rating for polycystic kidney 
disease.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board. 

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased evaluations for hypertension 
and headaches, and a total disability rating based upon 
individual unemployability, are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of November 1998, the Board denied 
entitlement to service connection for bilateral hearing loss, 
a chronic back disorder (including spinal discomfort), and a 
liver disorder.  

2.  Evidence submitted since the time of the Board's November 
1998 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claims.


CONCLUSIONS OF LAW

1.  The decision of the Board in November 1998 denying the 
veteran's claims for service connection for bilateral hearing 
loss, a chronic back disorder (including spinal discomfort), 
and a liver disorder is final.  38 U.S.C.A. §§ 7104, 7266 
(West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the time of the Board's November 
1998 decision denying entitlement to service connection for 
bilateral hearing loss, a back disorder (including spinal 
discomfort), and a liver disorder is at least in part new, 
but not material, and insufficient to reopen the veteran's 
previously denied claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the veteran was, in fact, provided notice in 
correspondence of July 2002, October 2002, July 2003 and 
January 2004, in which the veteran was provided the 
opportunity to submit evidence, and notified of what evidence 
was required to substantiate his claims (including the need 
for new and material evidence), who was responsible for 
securing the evidence, and the need to advise VA of or submit 
any information or evidence that was relevant to his claims.  
The veteran was also provided with a Statement of the Case, 
as well as a Supplemental Statement of the Case, which 
apprised him of pertinent regulations and actions in his 
case, including the laws regarding new and material evidence.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran did, 
in fact, provide testimony before the undersigned Veterans 
Law Judge at the time of a hearing at the RO in June 2005.  
He has been provided notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues being decided, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal. 

Factual Background

In a decision of November 1998, the Board concluded that the 
veteran had not submitted evidence sufficient to render his 
claims of service connection for bilateral hearing loss, a 
back disorder, and a liver disorder well grounded.  In doing 
so, the Board found no competent medical evidence providing a 
nexus, as reflected by medical diagnosis or opinion, between 
any of the veteran's complaints referable to his back and any 
evidence or incident of his military service.  While service 
medical records showed treatment at various times for strain-
type injuries, no chronic disability related thereto was 
shown to have been diagnosed in service, or at the time of a 
retirement examination in April 1994.  Regarding the 
veteran's back, it was noted that, while on a few occasions 
in 1995 and 1996, the veteran was treated for strain-type 
injuries to his lower back area, those injuries were 
apparently acute in nature, and described as occurring within 
1 day to 1 week per onset.  No medical evidence was noted 
which rebutted medical findings and diagnoses established on 
an April 1994 Army retirement and June 1995 VA examination, 
neither of which showed a chronic disability of the back. 

Regarding the veteran's claims for service connection for 
bilateral hearing loss and a liver disorder, the Board noted 
that there was no competent medical evidence showing a 
current disability related thereto.  While the veteran 
received a diagnosis of some hearing loss in the right ear 
during service, no hearing loss was noted on VA audiometric 
examination in August 1994.  In fact, as of the time of that 
examination, the veteran did not meet the regulatory 
requirements for hearing loss disability as defined by the 
VA.  

Regarding the veteran's liver disorder, the medical evidence 
of record was entirely negative for any such diagnosis.  
While in a July 1993 CT scan, there were noted a number of 
very small low attenuation lesions in the dome of the right 
lobe of the veteran's liver, no diagnosis of any liver 
disorder was made at that time, or at any time thereafter.  
Based on such findings, the Board denied entitlement to 
service connection for bilateral hearing loss, a back 
disorder (including spinal discomfort), and liver disease.  

On VA genitourinary examination in February 1999, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  On physical examination, the veteran's 
abdomen was soft, with a palpable enlarged mass in the renal 
area consistent with polycystic renal disease.  No tenderness 
was noted, and no other masses were palpable.  On further 
laboratory examination, the veteran's liver function tests 
were unremarkable, and no pertinent diagnosis was noted.

A service medical facility outpatient treatment record dated 
in May 1999 reveals that the veteran was seen at time for a 
complaint of right-sided back pain.  Reportedly, the previous 
night, the veteran had pulled on a heavy rack at work, 
resulting in worsening pain with deep breathing, coughing, or 
sneezing.  On physical examination, there was no evidence of 
any deformity or spinal tenderness in the veteran's back.  
Further examination revealed some tenderness on the right 
paraspinal musculature and in the area of the mid-lower 
thoracic spine.  The clinical assessment was muscle strain.  

In July 2002, there was received the veteran's claim for 
service connection for bilateral defective hearing, a back 
disorder, and liver disease.

Received in August 2002 were five separate private hearing 
conservation audiograms dated in September 1996, September 
1997, September 1999, and November 2001.  Noted at the time 
was that the veteran had experienced a Standard Threshold 
Shift.  Also noted was that the veteran was required to wear 
hearing protection whenever he was exposed to noise on the 
job.  Finally, the veteran was advised to wear hearing 
protection whenever exposed to noise "off the job."

Received in January 2004 was a service medical facility 
treatment record dated in June 1996.  At that time, the 
veteran was seen with a complaint of back soreness of two 
days' duration.  A physical examination was essentially 
unremarkable for pertinent abnormalities.  The pertinent 
diagnosis was musculoskeletal sprain.  

Also received in January 2004 was a service medical facility 
record dated in October 1998.  At that time, the veteran was 
heard to complain of left-sided back pain of two days' 
duration following "pulling a muscle."  On physical 
examination, the veteran's back showed no evidence of any 
deformity.  There was a full range of motion, in conjunction 
with mild pain to pressure over the left paraspinal lower 
thoracic spine, but with no spinal tenderness.  The clinical 
assessment was acute lumbar strain.

Received in January 2005 were three separate private hearing 
conservation audiograms dated in September 2000, September 
2002 and October 2004.  Those audiometric examinations were 
once again consistent with the presence of high frequency 
hearing loss.  Also noted was a Standard Threshold Shift 
precipitating the need for medical review. 

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding the nature and etiology of his claimed 
hearing loss, back disorder, and liver disease.

Analysis

The veteran in this case seeks service connection for 
bilateral hearing loss, a back disorder, and a liver 
disorder.  In pertinent part, it is argued that all of these 
disabilities had their origin during the veteran's period of 
active military service. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Board, that determination is final.  38 U.S.C.A. § 7104 
(2004).  Where a claim for entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only where 
new and material evidence has been presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after August 
29, 2001.  Here, the veteran's application to reopen his 
previously denied claims of service connection for bilateral 
hearing loss, a back disorder, and liver disease was filed in 
July 2002 and, as such, the "amended" version of 38 C.F.R. 
§ 3.156(a) applies to his claims.  See 38 C.F.R. § 3.156(a) 
(2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1956 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior Board decision 
in November 1998, it was determined that any back problems 
noted in service were acute and transitory in nature, and 
resolved without residual disability.  While on a number of 
occasions in service, there was present some apparent hearing 
loss in the veteran's right ear, as of the time of a VA 
audiometric examination in August 1994, the veteran's hearing 
was entirely within normal limits.  Moreover, while in a June 
1993 CT scan, there were noted some very small lesions in the 
dome of the right lobe of the veteran's liver, at no time, 
either in service or thereafter, was the veteran found to be 
suffering from chronic liver disease.  Based on such 
findings, and following a full review of the pertinent 
evidence of record, the Board denied entitlement to service 
connection for bilateral hearing loss, a back disorder 
(including spinal discomfort), and a liver disorder.  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence submitted since the time of the Board's November 
1998 decision, consisting of various VA and private treatment 
records and examination reports, while in many respects "new" 
in the sense that it was not previously of record, is not 
"material."  More specifically, while beginning in September 
1996, the veteran was observed to be suffering from a 
bilateral high frequency hearing loss, at no time was that 
hearing loss attributed to his period of active service.  
Rather, the evidence of record suggests the veteran's hearing 
loss was related to post-service "on-the-job" noise exposure.  

Similarly, back problems, first noted a number of years 
following service discharge, were not shown by the evidence 
to be related to the veteran's period of active service.  In 
point of fact, the majority of the veteran's back problems 
have been described as "sprain" or "strain" related to acute 
incidents such as lifting or pulling a muscle.  To date, 
there is no objective indication that the veteran suffers 
from a chronic back disability of any kind.  

Nor is there any evidence of chronic liver disease.  Evidence 
submitted since the time of the Board's November 1998 
decision is, for the most part, cumulative in nature, and, as 
such, does not constitute new and material evidence 
sufficient to reopen the veteran's previously denied claims.  
Under the circumstances, the veteran's appeal must be denied.  


ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, the appeal is denied.

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic back disorder, the appeal is denied.

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic liver disorder, the appeal is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for service-connected hypertension and 
headaches, as well as a total disability rating based upon 
individual unemployability.  

Regarding the veteran's claim for a total disability rating, 
the Board notes that, at the time of a VA genitourinary 
examination in June 2003, it was noted that the veteran 
worked full time as a breadmaker, and was, therefore, 
"employable."  However, in a rating decision of September 
2003, the veteran's previous noncompensable evaluation for 
service-connected headaches was increased to 10 percent.  In 
a subsequent rating decision of May 2004, the veteran's 
polycystic kidney disease, which has previously been 
evaluated as 30 percent disabling, was increased to 
60 percent.

The Board observes that, during the course of VA outpatient 
treatment in early November 2004, it was noted that the 
veteran worked in a bakery, though he mainly supervised the 
dough preparation.  However, in correspondence of mid-
November 2004, the veteran indicated that he was filing a 
claim for unemployability due to his worsening kidney 
condition leading to his being on medical leave and "unable 
to work."

Significantly, in a rating decision of December 2004, the RO 
granted a 30 percent evaluation for mitral valve prolapse, 
which had previously been evaluated as noncompensably 
disabling.  This grant of benefits brought the veteran's 
combined evaluation for his various service-connected 
disabilities to 80 percent. 

The Board observes that, during the course of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in June 2005, the veteran stated that he was "still 
employed."  However, shortly thereafter, the veteran 
submitted correspondence on his employer's letterhead 
indicating that he was resigning his employment as of June 
17, 2005.  Such evidence, in the opinion of the Board, raises 
some question as to whether the veteran is, at present, 
unemployable, and, if so, whether that "unemployability" is 
the result solely of the veteran's various service-connected 
disabilities.  Under the circumstances, further development 
of the evidence will be undertaken prior to a final 
adjudication of the veteran's claim. 

Regarding the issue of increased evaluations for service-
connected hypertension and headaches, the Board observes that 
the veteran last underwent a VA examination for compensation 
purposes in June 2003, slightly more than two years ago.  
Moreover, at the time of the aforementioned hearing in June 
2005, the veteran indicated that his hypertension was 
unstable due to increasing problems with his kidneys.  As a 
result, the veteran's physician had changed his medication, 
reportedly in an attempt to "control and stabilize" his 
hypertension.  See Transcript, pp. 2-3.  The veteran 
additionally testified that he continued to experience 
problems with headaches, which precipitated some blurring of 
his vision.  According to the veteran, he experienced these 
headaches "twice a month."  See Transcript, p. 3.

The Board acknowledges that, based on a review of the record, 
the examination conducted in June 2003 is for the most part 
adequate to a proper evaluation of the disabilities at issue.  
Nonetheless, the veteran's accredited representative, in a 
statement of April 2005, has requested that the veteran be 
afforded an additional VA examination prior to a final 
adjudication of his claims.  In light of the additional 
development required regarding the issue of a total 
disability rating based upon individual unemployability, the 
Board is of the opinion that further development on the 
issues of increased evaluations for service-connected 
hypertension and headaches would be helpful in the 
adjudication of the veteran's current claims.  See VAOPGCPREC 
11-95 (April 7, 1995).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA general medical 
examination, to include appropriate 
specialty examinations, if deemed 
necessary, in order to more accurately 
determine the current severity of his 
service-connected headaches and 
hypertension, and the impact of his 
various service-connected disabilities on 
his employability.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

(a)	Following completion of the 
examination(s), the general medical 
examiner should offer an opinion as to 
whether, due to his service-connected 
headaches, the veteran suffers from 
characteristic prostrating attacks.  
Should it be determined that the 
veteran does, in fact, suffer from 
such attacks, an additional opinion is 
requested as to the frequency of those 
attacks.  

(b)	Regarding the veteran's 
hypertension, measurements are 
requested in the sitting, standing, 
and supine positions.  Additionally 
requested is a statement as to whether 
the veteran currently utilizes 
prescription medical for control of 
his service-connected hypertension.  

(c)	Finally, following completion of the 
appropriate examination or 
examinations, the examiner should 
specifically comment as to whether, 
due solely to the veteran's service-
connected disabilities, he is 
precluded from participation in all 
forms of substantially gainful 
employment.  All such information, and 
opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

3.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
headaches and hypertension, as well as 
his claim for a total disability rating 
based upon individual unemployability.  
Should the veteran's claims remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the last SSOC in 
December 2004.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


